Citation Nr: 1107213	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  08-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral 
hearing loss.

2.  Entitlement to a compensable disability rating for perforated 
tympanic membrane, bilateral.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that, at his January 2011 hearing before 
the Board, the Veteran raised a claim of entitlement to an 
increased, extraschedular disability evaluation for 
tinnitus.  The RO has not yet adjudicated this claim.  As 
such, it is not properly before the Board and is referred 
to the RO for appropriate action.

The issues of entitlement to service connection for a left leg 
disability, a left arm disability, and hypertension, as well as 
the issues of entitlement to increased disability evaluations for 
bilateral hearing loss and perforated tympanic membranes are 
addressed in the REMAND portion of the decision below.  These 
claims are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran and his service representative have contended that 
his service-connected bilateral hearing loss and perforated 
tympanic membranes are worse than currently evaluated.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted 
that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges 
that the Veteran was most recently afforded a VA audiological 
examination in January 2008, with a December 2008 addendum, and a 
copy of the examination report is associated with his 
claims file.  The Veteran and his representative contend that his 
bilateral hearing loss and perforated tympanic membranes have 
worsened since this examination.  As such, the Board finds that 
the Veteran should be scheduled for an updated VA examination 
which address the current nature and severity of his service-
connected bilateral hearing loss and perforated tympanic 
membranes, in order to evaluate effectively the Veteran's 
service-connected disabilities.  More recent objective 
characterizations of these conditions and their associated 
symptomatology are required.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (finding that, where the Veteran is appealing the 
rating for an already established service-connected condition, 
his present level of disability is of primary concern).  

Furthermore, the Board notes that the Veteran has not yet been 
afforded a VA examination regarding his claims of entitlement to 
service connection for a left arm disability, a left leg 
disability, and hypertension, in order to determine whether these 
claimed disabilities are related to his military service.  The  
Board points out that the Veteran had combat exposure during his 
service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation).  See also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), 
a combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service).  

However, although the presumption of an injury during combat in 
service is acknowledged, there must still be medical evidence 
etiologically linking the Veteran's claimed left arm disability, 
left leg disability, and hypertension, if any, to his service.  
See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  In short, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded VA examinations in order to 
determine nature and etiology of the Veteran's claimed left arm 
disability, left leg disability, and hypertension, if any.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Additionally, in January 2011, the Veteran submitted additional 
VA medical records.  At that time, he did not waive his right to 
have this additional evidence initially considered by the RO 
(AMC).  Therefore, the RO (AMC) must first consider this 
additional evidence and issue another supplemental statement of 
the case (SSOC), as appropriate.  See 38 C.F.R. §§ 19.31.  
See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted 
by the appellant or his representative must be referred to the 
agency of original jurisdiction for initial review, unless this 
procedural right is waived by the appellant or his 
representative, or unless the Board determines the benefit sought 
can be allowed on appeal without such a referral).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his left arm disability and 
left leg disability, if any, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his current claimed left arm 
disability and left leg disability, if any, 
are related to his service in the military, 
to include any alleged injuries during his 
period of military service.  To assist in 
making this important determination, have 
the designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his hypertension, if any, 
including whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that his current hypertension, 
if any, are related to his service in the 
military, to include any alleged injuries 
during his period of military service.  To 
assist in making this important 
determination, have the designated examiner 
review the claims file for the Veteran's 
pertinent medical history, including a copy 
of this remand, the Veteran's service 
medical records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

3.  Schedule the Veteran for an audiogram 
and Maryland CNC speech recognition test to 
determine the current severity of his 
bilateral hearing loss.  His VA claims file 
must be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to specifically indicate whether the 
Veteran's bilateral hearing loss has 
worsened since his January 2008 VA 
evaluation and, if so, to what extent.  The 
examiner should report complaints and 
clinical findings in detail including pure-
tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

4.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected bilateral perforated tympanic 
membranes.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected bilateral 
perforated tympanic membranes.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on examination 
should be directly addressed and discussed 
in the examination report.  If no opinion 
can be rendered, an explanation should be 
set forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

5.  Thereafter, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
all additional information obtained since 
issuance of the most recent supplemental 
statement of the case, including any 
evidence obtained as a result of this 
remand. 

 If the claim on appeal remains denied, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


